Case: 3:17-cv-00094-GFVT-EBA Doc #: 80 Filed: 08/12/20 Page: 1 of 2 - Page ID#: 1330




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF KENTUCKY
                                  CENTRAL DIVISION
                                     FRANKFORT
                                ELECTRONICALLY FILED

  JUDICIAL WATCH, INC, et al.                        :       Case No. 3:17-cv-00094-GFVT


  v.                                                 :



  MICHAEL ADAMS, in his official capacity            :
  as Secretary of State, et al.

                           NOTICE OF ENTRY OF APPEARANCE

         Comes Taylor Brown, General Counsel for the Kentucky State Board of Elections, and

  hereby enters his appearance as counsel of record on behalf of defendant Kentucky State Board of

  Elections. Please send all future pleadings and correspondence to the undersigned at the below

  address.

                                              Respectfully submitted,


                                              Taylor Austin Brown
                                              General Counsel
                                              State Board of Elections
                                              140 Walnut Street
                                              Frankfort, Kentucky 40601
                                              (502) 782-9499
                                              TaylorA.Brown@ky.gov



                                      BY: /s/ Taylor Brown____________________
                                          Taylor Austin Brown
                                          ATTORNEY FOR KENTUCKY STATE BOARD OF
                                          ELECTIONS
Case: 3:17-cv-00094-GFVT-EBA Doc #: 80 Filed: 08/12/20 Page: 2 of 2 - Page ID#: 1331




                                  CERTIFICATE OF SERVICE

         I certify that a true and accurate copy of this Notice of Entry of Appearance was served via

  the Court’s CM/ECF system this the 12th day of August 2020.




                                               /s/ Taylor Brown_____________________
                                               Taylor Austin Brown
